PER CURIAM.
We find no error in the trial court’s denial of appellants’ motion to suppress. However, we conclude that it was error for the trial court to impose a single general term of probation upon each appellant for three offenses. Dorfman v. State, 351 So.2d 954 (Fla.1977); Pearson v. State, 371 So.2d 569 (Fla. 4th DCA 1979); Price v. State, 393 So.2d 69 (Fla. 5th DCA 1981).
*599Accordingly, this cause is remanded to the trial court with directions to enter separate probation orders for each offense committed by each appellant.
BOOTH, WENTWORTH and WIGGIN-TON, JJ., concur.